DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 10, 12, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (Pub # US 2015/0359485 A1) (Applicant Admitted Prior Art) above, and further in view of Mainini et al. (Pub # US 2020/0084546 A1) and Kniess et al. (Pub # US 2017/0137611 A1).

Berg et al. does not specifically providing a substrate comprising the step of mixing a compounded elastomeric material made of an elastomer and at least one metal additive in ratio wherein the elastomeric material comprise a durometer equal t or less than 80 shore and curing or molding the mixture to form the substrate, and wherein a percent by weight of the at least one metal oxide additive is at least 20%.
In the same field of endeavor, Mainini et al. teaches a substrate comprising the step of mixing a compounded elastomeric material made of an elastomer and at least one metal additive in ratio wherein the elastomeric material comprise a durometer equal t or less than 80 shore A [0045] for the benefit of providing comfort to the user.
Furthermore, in the same field of endeavor, Kniess et al. teaches and curing or molding the mixture to form the substrate, and wherein a percent by weight of the at least one metal oxide additive is at least 20% [0014 and 0037] for the benefit of providing flexibility to the substrate and form desire shape. 

Consider claim 2, Berg et al. clearly show and disclose the method, wherein the step of providing the substrate further comprises providing the substrate comprising the elastomeric material made of elastomer (e.g., cotton, polyester, Spandex, Lycra, Elastane, etc.) with a carbon source additive [0057].
Consider claim 3, Berg et al. teaches the method, wherein the forming step involves activating one or more parts of the elastomeric material made of elastomer (e.g., cotton, polyester, Spandex, Lycra, Elastane, etc.) by laser etching (engrave) to enable the plating of the one or more electrically conductive traces [0082].
Berg et al. does not teach laser etching to form a microrough surface within the substrate.
In the same field of endeavor, Kniess et al. teaches the laser etching to form a mircorough surface [0016 and 0050] for the benefit of enabling subsequent metallization.
Therefore, it would have been obvious to a person of ordinary skill before effective filing date of the claimed invention to include the laser etching to form a mircorough surface as shown in Kniess et al. in Berg et al. and Mainini et al. combined method for the benefit of enabling subsequent metallization.

Consider claim 6, Berg et al. clearly show and disclose the method, wherein the biosensor is coupled with the skin via dry electrode coupling [0019].
Consider claim 7, Berg et al. clearly show and disclose the method, further comprising the step of providing the substrate comprising the elastomeric material made of elastomer (e.g., cotton, polyester, Spandex, Lycra, Elastane, etc.) overmolded (two-shot molding) on top of a rigid polymeric substrate [0039].
Consider claim 10, Berg et al. teaches a wearable device having one or more integrated electronic components, comprising: one or more electrically conductive traces comprising at least one plating layer of the at least one metal oxide additive (conductive leads) structured and plated within the elastomeric material mad of the elastomer of the substrate [0036]; and a physiological electro sensor configured to come in direct contact with skin of an individual and apply pressure (secure to a patient in order to obtain data) to a position on the individual [0020]. 
Berg et al. specifically teach a substrate comprising an elastomeric material made of an elastomer and at least one metal oxide additive wherein the elastomeric material comprises a durometer equal to or less than 80 shore A, and wherein a percent by weight of the at least one metal oxide additive is at least 20%.
 	In the same field of endeavor, Mainini et al. teaches a substrate comprising an elastomeric material made of an elastomer and at least one metal additive wherein the elastomeric material comprises a durometer equal to or less than 80 shore A [0045] for the benefit of providing comfort to the user.

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a substrate comprising an elastomeric material made of an elastomer and at least one metal oxide additive wherein the elastomeric material comprises a durometer equal to or less than 80 shore A, and wherein a percent by weight of the at least one metal oxide additive is at least 20% as shown in Mainini et al. and Kniess et al., in Berg et al. device for the benefit of providing comfort to the user and flexibility to the substrate to form a desire shape.
Consider claim 12, Berg et al. clearly show and disclose the wearable device, wherein the substrate comprising the elastomeric material made of elastomer (e.g., cotton, polyester, Spandex, Lycra, Elastane, etc.) further comprises a carbon source additive [0057].
Consider claim 14, Berg et al. clearly show and disclose the wearable device, wherein the sensor is a biosensor configured to detect one or more health parameters [0019].
Consider claim 15, Berg et al. clearly show and disclose the wearable device, wherein the biosensor is coupled with the skin via dry electrode coupling [0019].
Consider claim 16, Berg et al. clearly show and disclose the wearable device, further comprising a support member, wherein the substrate comprising the elastomeric material made of elastomer (e.g., cotton, polyester, Spandex, Lycra, Elastane, etc.) is arranged on top of the support member [0046].

Berg et al. does not teach the laser etching to form a microrough surface within the substrate.
In the same field of endeavor, Kniess et al. teaches the laser etching to form a microrough surface within the substrate [0016 and 0050] for the benefit of enabling subsequent metallization.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the laser etching to form a microrough surface within the substrate as shown in Kniess et al., in Berg et al. and Mainini et al. combined device for the benefit of enabling subsequent metallization.
Consider claim 20, Berg et al. clearly show and disclose the wearable device, wherein the elastomeric material and the at least one metal additive are mixed together at a predetermined ratio [0042].

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (Pub # US 2015/0359485 A1) in view of Mainini et al. (Pub# US 2018/0228063 A1) and Kniess et al. (Pub # US 2017/0137611 A1) as applied to claims 1 and 10 above, and further in view of Lin et al. (Pub # US 2015/0185178 A1).
	Consider claim 4, the combined reference teaches similar invention.
The combined reference does not teaches the method, wherein the plating is achieved by electroless or electrochemical plating.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the plating is achieved by electroless or electrochemical plating as shown in Lin et al., in the combined method for the benefit of conducting by immersing the substrate.
Consider claim 19, the combined reference teaches similar invention.
The combined reference does not teach wherein the one or more electrically conductive traces are plated by electroless or electrochemical plating.
In the same field of endeavor, Lin et al. teaches wherein the one or more electrically conductive traces are plated by electroless or electrochemical plating [0047 and 0056] for the benefit of conducting by immersing the substrate.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one or more electrically conductive traces are plated by electroless or electrochemical plating as shown in Lin et al., in the combined device for the benefit of conducting by immersing the substrate.
Claims 8, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (Pub # US 2015/0359485 A1) in view of Mainini et al. (Pub# US 2020/0084546 A1) and Kniess et al. (Pub # US 2017/0137611 A1) as applied to claims 1 and 10 above, and further in view of Kagiyama et al. (Pub # US 2016/0339672 A1).
	Consider claim 8, Berg et al. teaches the substrate comprising the elastomeric material made of elastomer (e.g., cotton, polyester, Spandex, Lycra, Elastane, etc.) [0030].

In the same field of endeavor, Kagiyama et al. teaches wherein the step of providing the substrate further comprises providing the substrate with a foaming agent and the method further comprises extruding the substrate to form a foam [0061-0062] for the benefit of forming the adhesive tape for electronic device.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the step of providing the substrate further comprises providing the substrate with a foaming agent and the method further comprises extruding the substrate to form a foam as shown in Kagiyama et al., in the combined method for the benefit of forming the adhesive tape for electronic device.
Consider claim 9, the combined reference teaches similar invention.
The combined reference does not teach the method, further comprising the step of coating a soft fabric with the substrate.
In the same field of endeavor, Kagiyama et al. teaches the method, further comprising the step of coating a soft fabric with the substrate [0145] for the benefit of improving release properties from the pressure-sensitive adhesive.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method, further comprising the step of coating a soft fabric with the substrate as shown in Kagiyama et al., in the combined method for the benefit of improving release properties from the pressure-sensitive adhesive.

The combined reference does not teach the wearable device, wherein the substrate further includes a foaming agent.
In the same field of endeavor, Kagiyama et al. teaches wherein the substrate further includes a foaming agent [0061-0062] for the benefit of forming the adhesive tape for electronic device.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the substrate further includes a foaming agent as shown in Kagiyama et al., in the combined device for the benefit of forming the adhesive tape for electronic device.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (Pub # US 2015/0359485 A1) in view of Mainini et al. (Pub# US 2020/0084656 A1)  Kniess et al. (Pub # US 2017/0137611 A1) as applied to claim 10 above, and further in view of Moczygemba (US Patent # 4,168,286).
Consider claim 11, the combined reference teaches similar invention.
The combined reference does not teach the wearable device, wherein the at least one metal additive includes copper- chromium oxide.
In the same field of endeavor, Moczygemba teaches wherein the at least one metal additive includes copper-chromium oxide (Column 5 lines 54-60) for the benefit of performing hydrogenation.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one metal additive .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (Pub # US 2015/0359485 A1) in view of Mainini et al. (Pub# US 2020/0084656 A1)  Kniess et al. (Pub # US 2017/0137611 A1) as applied to claim 1 above, and further in view of Obonai et al. (Pub # US 2018/0040722 A1).
Consider claim 21, the combined reference teaches similar invention.
The combined reference does not teach the method, wherein the at least one plating layer is formed on top of copper to form a stack of at least two layers.
In the same field of endeavor, Obonai et al. teaches wherein the at least one plating layer (112, Fig, 5B) is formed on top of copper to form a stack of at least two layers (118 and 122, Fig. 5B) [0257] for the benefit of proving insulating film.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one plating layer is formed on top of copper to form a stack of at least two layers as shown in Obonai et al., in the combined method for the benefit of proving insulating film.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the newly added claim limitations has been analyzed and rejected as shown in the rejection as set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACK K WANG/
Primary Examiner, Art Unit 2687